DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the electrochemical apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the electrochemical apparatus is interpreted as an electrochemical apparatus, as outlined in claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (PGPub 2020/0388885).
Considering Claim 1, Ji discloses an electrolyte ([0071]), comprising a compound of either thiophene-2-boronic acid pinacol ester (reads on compound I-3 of claimed invention) or cyclopropylboronic acid pinacol ester (which reads on general formula of claim 1) [0071]. As these additives are used to form a uniform, stable SEI layer on the surface of Si anodes, to help alleviate the dissolution phenomenon of transition metal ions and decrease surface resistance on the cathode side, and to help improve the physical properties of the electrolyte such as ionic conductivity, viscosity, and wettability [0025, 0073], choosing these additives to provide these expected benefits would have been obvious to a person of ordinary skill in the art. 
Considering Claim 2, Ji discloses a compound of either thiophene-2-boronic acid pinacol ester (reads on compound I-3 of claimed invention) [0071]. As this additive is used to form a uniform, stable SEI layer on the surface of Si anodes, to help alleviate the dissolution phenomenon of transition metal ions and decrease surface resistance on the cathode side, and to help improve the physical properties of the electrolyte such as ionic conductivity, viscosity, and wettability [0025, 0073], choosing this additive to provide these expected benefits would have been obvious to a person of ordinary skill in the art. The additive may make up from about 1 wt% to about 5 wt% [0064]. 
Considering Claim 9, Ji discloses an electrochemical apparatus (lithium ion battery [0074]), comprising a positive electrode (cathode [0074, 0078]), a negative electrode (anode [0074, 0078]), and an electrolyte ([0074]) comprising a compound of either thiophene-2-boronic acid pinacol ester (reads on compound I-3 of claimed invention) or cyclopropylboronic acid pinacol ester (which reads on general formula of claim 1) [0071]. As these additives are used to form a uniform, stable SEI layer on the surface of Si anodes, to help alleviate the dissolution phenomenon of transition metal ions and decrease surface resistance on the cathode side, and to help improve the physical properties of the electrolyte such as ionic conductivity, viscosity, and wettability [0025, 0073], choosing these additives to provide these expected benefits would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 10, Ji discloses a compound of either thiophene-2-boronic acid pinacol ester (reads on compound I-3 of claimed invention) [0071]. As this additive is used to form a uniform, stable SEI layer on the surface of Si anodes, to help alleviate the dissolution phenomenon of transition metal ions and decrease surface resistance on the cathode side, and to help improve the physical properties of the electrolyte such as ionic conductivity, viscosity, and wettability [0025, 0073], choosing this additive to provide these expected benefits would have been obvious to a person of ordinary skill in the art.	 
	 Considering Claim 16, Ji discloses that lithium ion batteries are used for demanded zero-emission electric vehicles [0020], so incorporating the lithium ion batteries of the disclosure [0074] into an electric vehicle would have been obvious to a person of ordinary skill in the art. Ji discloses an electrochemical apparatus (lithium ion battery [0074]), comprising a positive electrode (cathode [0074, 0078]), a negative electrode (anode [0074, 0078]), and an electrolyte ([0074]) comprising a compound of either thiophene-2-boronic acid pinacol ester (reads on compound I-3 of claimed invention) or cyclopropylboronic acid pinacol ester (which reads on general formula of claim 1) [0071]. As these additives are used to form a uniform, stable SEI layer on the surface of Si anodes, to help alleviate the dissolution phenomenon of transition metal ions and decrease surface resistance on the cathode side, and to help improve the physical properties of the electrolyte such as ionic conductivity, viscosity, and wettability [0025, 0073], choosing these additives to provide these expected benefits would have been obvious to a person of ordinary skill in the art. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (PGPub 2020/0388885) and further in view of Yu et al. (PGPub 2020/0052322).
	 Considering Claim 3, Ji discloses that the electrolyte further comprises lithium difluorophosophate ([Abstract]).  The lithium salt can comprise the lithium difluorophosphate and another lithium-containing salt [0065]. However, Ji is silent to a content of 0.01% to 1.5% of a weight of the electrolyte. 
	Yu discloses an non-aqueous electrolyte solution for a lithium secondary battery [Abstract]. An additive of lithium difluorophosphate is included as an additive in an amount of 0.5 to 3 wt% based on a total amount of the electrolyte solution [Abstract, 0084]. Because this range allows for a film having excellent thermal stability to be formed on the surface of the electrode so as to improve output of the secondary battery [0085], selecting within this range for a range of 0.5 to 1.5 wt% so achieve these predicted results would have been obvious to a person of ordinary skill in the art. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Ji with the lithium difluorophosphate content of Yu in order to allow for a film having excellent thermal stability to be formed on the surface of the electrode so as to improve output of the secondary battery [0085]. 
Considering Claim 4, the combined teachings of Ji and Yu are as applied in claim 3. Ji discloses that the additive is used to form a uniform, stable SEI layer on the surface of Si anodes, to help alleviate the dissolution phenomenon of transition metal ions and decrease surface resistance on the cathode side, and to help improve the physical properties of the electrolyte such as ionic conductivity, viscosity, and wettability [0025, 0073]. The additive may make up from about 1 wt% to about 5 wt% [0064]. 
Combined Yu discloses that An additive of lithium difluorophosphate is included as an additive in an amount of 0.5 to 3 wt% based on a total amount of the electrolyte solution [Abstract, 0084] to allow for a film having excellent thermal stability to be formed on the surface of the electrode so as to improve output of the secondary battery [0085]. 
Because each additive is limited to these small weight ranges to achieve such effects, experimenting with and coming up with a lithium difluorophosphate to formula I range of 0.01 – 6 would have been obvious to a person of ordinary skill in the art. 
Claims 5-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (PGPub 2020/0388885) and further in view of Kim et al. (PGPub 2016/118686). 
Considering Claims 5, 6, 11, and 12, Ji is silent to an electrolyte additive of hexane-1,3,6-tricarbonitrile (fourth illustrated claimed structure). 
Kim discloses an electrolyte for a rechargeable lithium battery that includes a lithium salt, an organic solvent, and an additive [Abstract]. The additive may include Chemical Formula 8 [0071], which corresponds to hexane-1,3,6-tricarbonitrile, in an amount of 0.2 parts to about 5 parts by weight based on 100 parts of the organic solvent of the electrolyte [0073] so as to improve high temperature characteristics such as cell thickness decrease or cell resistance decrease according to gas generation [0073]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Ji with the hexane-1,3,6-tricarbonitrile (fourth illustrated claimed structure) additive of Kim in order to improve high temperature characteristics such as cell thickness decrease or cell resistance decrease according to gas generation [0073].
Considering Claims 7, 8, 13, and 14, Ji is silent to the claimed sulfur-containing compound (formula V sulfolane). 
Kim discloses an electrolyte for a rechargeable lithium battery that includes a lithium salt, an organic solvent, and an additive [Abstract]. The additive may include a sulfur-containing compound of Formula 1 [0048] wherein all of the R groups are all hydrogen [0052], which corresponds to the illustrated sulfur-containing compound of sulfolane. This compound is included in the electrolyte in an amount of 1 to 5 parts by weight relative to 100 parts [0053] and provides excellent oxidation stability and resistance against oxidation in a high voltage battery, retardant characteristics, high temperature cycle-life characteristics, and reduces a self-heating rate [0051]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Ji with the sulfolane additive of Kim in order to provide excellent oxidation stability and resistance against oxidation in a high voltage battery, retardant characteristics, high temperature cycle-life characteristics, and reduces a self-heating rate [0051]. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (PGPub 2020/0388885) and further in view of Shin et al. (PGPub 2016/0181609).
Considering Claim 15, Ji discloses that the cathode active material may include a lithium cobalt oxide or lithium layered material [0049]. However, Ji is silent to an aluminum element that accounts for 0.001% to 3% of a total weight of the positive electrode active material. 
Shin discloses a lithium cobalt based complex oxide, wherein A may be Al and 0 ≤ z ≤ 0.2 (overlaps with claimed range) [Abstract]. With this configuration, some cobalt is not doped with Mn and A dopes the complex oxide, the structure does not collapse, and lifespan characteristics are improved [0021, 0024]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the cathode active material of Ji with the aluminum doping of Shin in order to provide a structure that does not collapse such that lifespan characteristics of the cathode active material are improved [0021, 0024]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/             Primary Patent Examiner
 Art Unit 1725